DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Restriction/Election
Applicant’s election without traverse of claims 6-15 drawn to species II in the reply filed on 07/19/2022 is acknowledged.
Claims 1-5 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/2022.
Specification
The disclosure is objected to because of the following informalities:
 “…This literature review includes a general discussion of anxiety physiology, the common anxiety disorders along with of the specific physiology associated with these anxiety conditions…” in para.[0006] needs to be corrected.  A suggested correction is --This literature review includes a general discussion of anxiety physiology, the common anxiety disorders along with [[of]] the specific physiology associated with these anxiety conditions--.
“…The amygdala may contribute to anxiety as it is responsible for receiving and interrupting visual, and auditory stimulus and determines if an environment is safe or unsafe…” in para.[0009] needs to be corrected.  A suggested correction is --The amygdala may contribute to anxiety as it is responsible for receiving and [[interrupting]] interpreting visual, and auditory stimulus and determines if an environment is safe or unsafe--.
“…inhaled aromatherapy's immediate effect is due to the scent molecules ability to bypass the blood brain barrier a go directly to the olfactory portions of the limbic system…” in para. [0022] needs to be corrected.  A suggested correction is -- inhaled aromatherapy's immediate effect is due to the scent molecules ability to bypass the blood brain barrier and go directly to the olfactory portions of the limbic system--.
“…A pilot study by Conrad & Adams (2012) evaluating the effects lavender on anxiety and depression of postpartum women found a significant reduction of anxiety in the experimental using the aromatherapy …” in para. [0024] needs to be corrected.  A suggested correction is -- A pilot study by Conrad & Adams (2012) evaluating the effects lavender on anxiety and depression of postpartum women found a significant reduction of anxiety in the experimental group using the aromatherapy --.
“…Lastly this study concluded that while positive results were shown in using scent to reduce MRI anxiety, others studies reproducing its results will be necessary before using fragrance can be include as a standard of care in controlling MRI anxiety …” in para. [0028] needs to be corrected.  A suggested correction is -- Lastly this study concluded that while positive results were shown in using scent to reduce MRI anxiety, others studies reproducing its results will be necessary before using fragrance can be included as a standard of care in controlling MRI anxiety--.
 Appropriate correction is required. 
Claim Objections
Following claims are objected to because of the following informalities:  
Claims 7-10 and 12-15 are objecting to for reciting terms that are capitalized for example claim 7 “Fruity Blend”, “Orange 5 fold” etc. Examiner suggesting using lower case as in claim 6 and claim 11.
Claims 6-9 and 11-14 are objected to for including numerous acronyms specifically, CO2, OZ, and ml. At least the first occurrence of each acronym should be spelled out in full. Appropriate correction is required. 
Claim 7 lines 1-2 “The plant essential oil composition of claim 6, wherein the essential oils comprises of; Fruity Blend” needs to be corrected. A suggested correction is --The plant essential oil composition of claim 6, wherein the essential oils are blended to form a fruity blend, wherein the fruity blend…includes…:--. Similar amendments are suggested for each of claims 8-10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-10 and 12-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 7-10 and 12-15 recite “~” which render the claim unclear. It is unclear as to what “~” signifies i.e. about, approximately or something else. In the interest of furthering prosecution, the symbol “~” is being interpreted as “about”. 
Dependent claims 7-10 and claims 12-15 recite capitalized terms such as “Neroli” in claim 7 which is recited in lower case as “neroli” in respective base claim 6 which renders the claim unclear. More specifically, it is unclear as to whether “neroli’ and “Neroli” are the same, different and if different in what way the two differ. Also, it is unclear as to how “Neroli” is to be interpreted compared to “neroli”. Similar issue is note with dependent claims 7-10 and claims 12-15 recite capitalized terms that are recited in lower case in respective independent base claim.
Claims 7-10 and 12-15 appear to contains the trade names such as claim 8 “Floral Blend” “Palmarosa”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used in claims 7-10 and 12-15 and, accordingly, the identification/description is indefinite.
Claim 7-10 and 12-15 recites “approximately” (and assuming “~” represents “about”) which renders the claim unclear.  The term "approximately" (“about”) here in these claims is a relative range term which renders the claim indefinite.  The term "approximately" (“about”) is not defined by the claim with respect to the volume boundary i.e. unclear as to whether the term “approximately” (“about”) refers herein to a value of  +/-0.25% of the defined volume measure; or the term “approximately” (“about”)  refers herein to a value of  +/-0.10% of the defined volume measure or some other value or percentage. Additionally, the specification does not provide a standard for ascertaining the requisite range, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  	
Claims 12-15 in line 1 recite the limitation "The plant essential oil composition".  There is insufficient antecedent basis for this limitation in these claims. Examiner suggests amending claim 12-15 line 1 to –The method of claim 11, wherein…-- or –The method for the treatment of anxiety and emotional stress of claim 11, wherein..—
Claim 9 and 14 recites “Sandalwood Mysore” which renders the claim unclear. More specifically, it is unclear as to what “Sandalwood Mysore” represents i.e. Tradename, source of Sandalwood, or Santalum album species.
Claim 7 is rejected under 35 U.S.C. 112(b) for being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons. First, claim 6 recites “A plant essential oil composition …consisting of at least one or more essential oils” i.e. using broad reasonable interpretation one essential oil among the list recited in claim 6 is required and the rest are optional. Claim 7 goes on to recite blends including/requiring essential oils recited in claim 6 in an optional manner using the term “one or more essential oils”.  However, these limitations render the claims indefinite as the claim 6 never positively recites the essential oils listed in claim 7 fruity blend. Therefore, Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Similar issue is raised with dependent claims 8-10.
Claim 12 is rejected under 35 U.S.C. 112(b) for being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons. First, claim 11 recites “A method for the treatment of anxiety and emotional stress …. administering to a person in need thereof an effective amount of at least one or more essential oils” i.e. using broad reasonable interpretation one essential oil among the list recited in claim 11 lines 2-5 is required and the rest are optional. Claim 12 goes on to recite blends including/requiring essential oils recited in claim 11 in an optional manner using the term “at least one or more essential oils”.  However, these limitations render the claims indefinite as the claim 11never positively recites the essential oils listed in claim 12 fruity blend. Therefore, Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Similar issue is raised with dependent claims 13-15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 9, 11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hefti, Doris (Pub. No.: US 20150150922 A1, hereinafter referred to as "Hefti") as evidenced by Biorigins (Orange 5 fold Safety Data Sheet, 21-10-2010, Biorigins, hereinafter referred to as " Biorigins") in view of Sovilj et al. (Pub: Sovilj, M. N., Nikolovski, B. G., & Spasojević, M. Đ. (2011). Critical review of supercritical fluid extraction of selected spice plant materials. Macedonian Journal of Chemistry and Chemical Engineering, 30(2), 197–220, hereinafter referred to as “Sovilj”).
As per independent Claim 6, Hefti as evidenced by Biorigins discloses a plant essential oil composition for treating anxiety and emotional stress consisting of at least one or more essential oils (Hefti in at least abstract, [0001], [0013-0014], [0035-0037], [0039-0041], [0043], [0048], [0054-0055], [0057-0059], [0061], [0063-0066], [0070], [0074-0076], [0081-0084], [0089] for example discloses relevant subject-matter. More specifically, Hefti in [0001], [0035-0037], [0043], [0054-0055], [0057], [0061], [0070], [0075-0076] for example discloses a plant essential oil composition for treating anxiety and emotional stress consisting of at least one or more essential oils. See at least [0001] “a composition comprising essential oils, which is especially suited for use in aromatherapy and/or as medicine”; [0055] “composition comprises at least one essential oil “; [0061] “composition may consist of a single essential oil” [0070] “composition contain exclusively natural essential oils, particularly preferable natural essential oils from biologic production”; [0075] “composition is especially well suited for the treatment of traumata, …psychological and somatic disorders… anxiety… emotional pain… nervousness". Here, Hefti “emotional pain” is representative of “emotional stress” as claimed) selected from: orange 5 fold, lemongrass, vanilla, neroli, bergamot, pettigraine, palmarosa, geranium, roman chamomile, lavender, ylang, patchouli, sandalwood, cardamom, vetiver, geranium, rosemary verbenone, spearmint, and marjoram sweet (Hefti in at least [0057-0058], [0063-0064] for example discloses one or more essential oils selected from enumerated list i.e. orange (which broadly interpreted would encompass the well-known orange 5 fold essential oil as evidenced in Biorigins Safety Data Sheet for Orange 5 Fold essential oil page 1 published in 2010), lemongrass, vanilla, neroli, bergamot, pettigraine, palmarosa, geranium, roman chamomile, lavender, ylang ylang, patchouli, sandalwood, cardamom, vetiver, geranium, rosemary verbenone, spearmint, and marjoram sweet).
Hefti does not explicitly disclose vanilla CO2.
However, in an analogous essential oil field of endeavor, Sovilj discloses  plant material extracted vanilla CO2 essential oil (Sovilj, abstract, table 1, page 214 discloses vanilla CO2 aromatic essential oil. See Sovilj abstract “carbon dioxide extraction (SC-CO2 ) of oils from the selected spice plant materials… black pepper, caraway, celery, cinnamon, clove, coriander, daphne, fennel, ginger, hyssop, juniper, lavender, oregano, pennyroyal, red pepper, safflower, sage, turmeric, and vanilla”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vanilla used in the plant essential oil composition as taught by Hefti, to be vanilla CO2, as taught by Sovilj. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of that CO2 extraction exhibits superior advantages on vanilla aromatic oil extraction due to the fact that the obtained extracts include more concentrated active components, and the products do not include residues of undesirable solvents (Sovilj, Conclusion, col. 1).

As per dependent Claim 8, the combination of Hefti (as evidenced by Biorigins) and Sovilj as a whole further discloses  plant essential oil composition wherein the essential oils comprises of; Floral Blend of: Palmarosa, Geranium, Roman Chamomile, Lavender, Ylang Ylang, and Vanilla CO2 (Here, since claim uses the inclusive or open-ended transitional phrase “comprises” in the preamble, the entire claim is being interpreted as presumptively open-ended and as not excluding additional, unrecited elements or method steps. Examiner notes that the specification is silent as to the criticality of the recited volumes. Hefti in [0055] for example discloses “composition comprises at least one essential oil” i.e. essential oil composition volume includes more than one essential oil or blend of essential oils and in [0058] discloses essential oils used for the composition as including a therapeutically effective volume of Palmarosa, Geranium, Roman Chamomile, Lavender, Ylang Ylang, and Vanilla while Sovilj in abstract, table 1, page 214 discloses Vanilla co2). Although, the combination of Hefti (as evidenced by Biorigins) and Sovilj as a whole does not explicitly require the recited volume ranges i.e. Floral Blend approximately 1.0 0 Z: Palmarosa ~ 7.5 ml, Geranium ~ 5.65 ml, Roman Chamomile ~ 1.87 ml, Lavender ~ 3.76 ml, Ylang Ylang ~ 5.65 ml, and Vanilla CO2 ~ 5.65 ml. However, Hefti disclosure in [0055] for example of a “composition comprises at least one essential oil” i.e. essential oil composition volume includes more than one essential oil or blend of essential oils and in [0058] that essential oils used for the composition include a therapeutically effective volume of Palmarosa, Geranium, Roman Chamomile, Lavender, Ylang Ylang, and Vanilla make the recited volume ranges obvious as a matter of optimization with in prior art conditions and/or as a matter of routine experimentation in order to derive therapeutically effective volume ranges (See MPEP 2144.05).

As per dependent Claim 9, the combination of Hefti (as evidenced by Biorigins) and Sovilj as a whole further discloses  the plant essential oil composition wherein the essential oils comprises of; Earthy Blend of  Patchouli, Sandalwood Mysore, Vanilla CO2, Lemongrass, Cardamom, Orange 5 Fold, Vetiver, Geranium, and Bergamot (Here, since claim uses the inclusive or open-ended transitional phrase “comprises” in the preamble, the entire claim is being interpreted as presumptively open-ended and as not excluding additional, unrecited elements or method steps. Examiner notes that the specification is silent as to the criticality of the recited volumes. Hefti in [0055] for example discloses “composition comprises at least one essential oil” i.e. essential oil composition volume includes more than one essential oil or blend of essential oils and in [0058] discloses essential oils used for the composition as including a therapeutically effective volume of Patchouli, Sandalwood Mysore (Santalum album), Vanilla, Lemongrass, Cardamom, Orange (which broadly interpreted would encompass the well-known orange 5 fold essential oil as evidenced in Biorigins Safety Data Sheet for Orange 5 Fold essential oil page 1 published in 2010), Vetiver, Geranium, and Bergamot while Sovilj in abstract, table 1, page 214 discloses Vanilla co2). Although, the combination of Hefti (as evidenced by Biorigins) and Sovilj as a whole does not explicitly require the recited volume ranges i.e. Earthy Blend approximately 1.0 0 Z: Patchouli ~ 5.25 ml, Sandalwood Mysore ~ 2.6 ml, Vanilla CO2 ~ 1.05 ml, Lemongrass ~ 1.6 ml, Cardamom Whole ~ 1.6 ml, Orange 5 Fold ~ 1.6 ml, Vetiver ~ 3.7 ml, Geranium ~ 10.5 ml, and Bergamot ~ 2.1 ml. However, Hefti disclosure  in [0055] for example of a “composition comprises at least one essential oil” i.e. essential oil composition volume includes more than one essential oil or blend of essential oils and in [0058] that essential oils used for the composition include a therapeutically effective volume of Patchouli, Sandalwood Mysore, Vanilla CO2, Lemongrass, Cardamom, Orange 5 Fold, Vetiver, Geranium, and Bergamot makes the recited volume ranges obvious as a matter of optimization with in prior art conditions and/or as a matter of routine experimentation in order to derive therapeutically effective volume ranges (See MPEP 2144.05).

As per independent Claim 11, Hefti as evidenced by Biorigins discloses a method for the treatment of anxiety and emotional stress comprising the step of administering to a person in need thereof an effective amount of at least one or more essential oils (Hefti in at least abstract, [0001], [0013-0014], [0035-0037], [0039-0041], [0043], [0048], [0054-0055], [0057-0059], [0061], [0063-0066], [0070], [0074-0076], [0081-0084], [0089] for example discloses relevant subject-matter. More specifically, Hefti in [0001], [0035-0037], [0043], [0054-0055], [0057], [0061], [0070], [0075-0076] for example discloses a method for the treatment of anxiety and emotional stress comprising the step of administering to a person in need thereof an effective amount of at least one or more essential oils. See at least [0001] “a composition comprising essential oils, which is especially suited for use in aromatherapy and/or as medicine”; [0055] “composition comprises at least one essential oil “; [0061] “composition may consist of a single essential oil” [0070] “composition contain exclusively natural essential oils, particularly preferable natural essential oils from biologic production”; [0076] “the use of the composition of the present invention in aromatherapy… treatment of traumata… psychological and somatic disorders, tension, anxiety… emotional pain…nervousness…restlessness, desperation”. Here, Hefti “emotional pain” is representative of “emotional stress” as claimed) selected from: orange 5 fold, lemongrass, vanilla, neroli, bergamot, pettigraine, palmarosa, geranium, roman chamomile, lavender, ylang ylang , patchouli, sandalwood, cardamom, vetiver, geranium, rosemary verbenone, spearmint, and marjoram sweet (Hefti in at least [0057-0058], [0063-0064] for example discloses one or more essential oils selected from enumerated list i.e. orange (which broadly interpreted would encompass the well-known orange 5 fold essential oil as evidenced in Biorigins Safety Data Sheet for Orange 5 Fold essential oil page 1 published in 2010), lemongrass, vanilla, neroli, bergamot, pettigraine, palmarosa, geranium, roman chamomile, lavender, ylang ylang, patchouli, sandalwood, cardamom, vetiver, geranium, rosemary verbenone, spearmint, and marjoram sweet).
Hefti does not explicitly disclose vanilla CO2.
However, in an analogous essential oil field of endeavor, Sovilj discloses plant material extracted vanilla CO2 essential oil (Sovilj, abstract, table 1, page 214 discloses vanilla CO2 aromatic essential oil. See Sovilj abstract “carbon dioxide extraction (SC-CO2 ) of oils from the selected spice plant materials… black pepper, caraway, celery, cinnamon, clove, coriander, daphne, fennel, ginger, hyssop, juniper, lavender, oregano, pennyroyal, red pepper, safflower, sage, turmeric, and vanilla”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vanilla used in the method for the treatment of anxiety and emotional stress by administering to a person in need thereof an effective amount of at least one or more essential oils as taught by Hefti, to be vanilla CO2, as taught by Sovilj. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of that CO2 extraction exhibits superior advantages on vanilla aromatic oil extraction due to the fact that the obtained extracts include more concentrated active components, and the products do not include residues of undesirable solvents (Sovilj, Conclusion, col. 1).

As per dependent Claim 13, the combination of Hefti (as evidenced by Biorigins) and Sovilj as a whole further discloses  plant essential oil composition wherein the essential oils comprises of; Floral Blend of: Palmarosa, Geranium, Roman Chamomile, Lavender, Ylang Ylang, and Vanilla CO2 (Here, since claim uses the inclusive or open-ended transitional phrase “comprises” in the preamble, the entire claim is being interpreted as presumptively open-ended and as not excluding additional, unrecited elements or method steps. Examiner notes that the specification is silent as to the criticality of the recited volumes. Hefti in [0055] for example discloses “composition comprises at least one essential oil” i.e. essential oil composition volume includes more than one essential oil or blend of essential oils and in [0058] discloses essential oils used for the composition as including a therapeutically effective volume of Palmarosa, Geranium, Roman Chamomile, Lavender, Ylang Ylang, and Vanilla while Sovilj in abstract, table 1, page 214 discloses Vanilla co2). Although, the combination of Hefti (as evidenced by Biorigins) and Sovilj as a whole does not explicitly require the recited volume ranges i.e. Floral Blend approximately 1.0 0 Z: Palmarosa ~ 7.5 ml, Geranium ~ 5.65 ml, Roman Chamomile ~ 1.87 ml, Lavender ~ 3.76 ml, Ylang Ylang ~ 5.65 ml, and Vanilla CO2 ~ 5.65 ml. However, Hefti disclosure in [0055] for example of a “composition comprises at least one essential oil” i.e. essential oil composition volume includes more than one essential oil or blend of essential oils and in [0058] that essential oils used for the composition include a therapeutically effective volume of Palmarosa, Geranium, Roman Chamomile, Lavender, Ylang Ylang, and Vanilla make the recited volume ranges obvious as a matter of optimization with in prior art conditions and/or as a matter of routine experimentation in order to derive therapeutically effective volume ranges (See MPEP 2144.05).

As per dependent Claim 14, the combination of Hefti (as evidenced by Biorigins) and Sovilj as a whole further discloses  the plant essential oil composition wherein the essential oils comprises of; Earthy Blend of  Patchouli, Sandalwood Mysore, Vanilla CO2, Lemongrass, Cardamom, Orange 5 Fold, Vetiver, Geranium, and Bergamot (Here, since claim uses the inclusive or open-ended transitional phrase “comprises” in the preamble, the entire claim is being interpreted as presumptively open-ended and as not excluding additional, unrecited elements or method steps. Examiner notes that the specification is silent as to the criticality of the recited volumes. Hefti in [0055] for example discloses “composition comprises at least one essential oil” i.e. essential oil composition volume includes more than one essential oil or blend of essential oils and in [0058] discloses essential oils used for the composition as including a therapeutically effective volume of Patchouli, Sandalwood Mysore (Santalum album), Vanilla, Lemongrass, Cardamom, Orange (which broadly interpreted would encompass the well-known orange 5 fold essential oil as evidenced in Biorigins Safety Data Sheet for Orange 5 Fold essential oil page 1 published in 2010), Vetiver, Geranium, and Bergamot while Sovilj in abstract, table 1, page 214 discloses Vanilla co2). Although, the combination of Hefti (as evidenced by Biorigins) and Sovilj as a whole does not explicitly require the recited volume ranges i.e. Earthy Blend approximately 1.0 0 Z: Patchouli ~ 5.25 ml, Sandalwood Mysore ~ 2.6 ml, Vanilla CO2 ~ 1.05 ml, Lemongrass ~ 1.6 ml, Cardamom Whole ~ 1.6 ml, Orange 5 Fold ~ 1.6 ml, Vetiver ~ 3.7 ml, Geranium ~ 10.5 ml, and Bergamot ~ 2.1 ml. However, Hefti disclosure  in [0055] for example of a “composition comprises at least one essential oil” i.e. essential oil composition volume includes more than one essential oil or blend of essential oils and in [0058] that essential oils used for the composition include a therapeutically effective volume of Patchouli, Sandalwood Mysore, Vanilla CO2, Lemongrass, Cardamom, Orange 5 Fold, Vetiver, Geranium, and Bergamot makes the recited volume ranges obvious as a matter of optimization with in prior art conditions and/or as a matter of routine experimentation in order to derive therapeutically effective volume ranges (See MPEP 2144.05).
Claims 7, 10, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hefti as evidenced by Biorigins in view of Sovilj and further in view of  Vainshelboim et al. (Pub. No.: US 20060266371 A1, hereinafter referred to as “Vainshelboim”).
As per dependent Claim 7, the combination of Hefti (as evidenced by Biorigins) and Sovilj as a whole the plant essential oil composition of claim 6 (see claim 6), wherein the essential oils comprises of; Fruity Blend of Orange 5 fold, Lemongrass, Vanilla co2, Neroli, Bergamot (Here, since claim uses the inclusive or open-ended transitional phrase “comprises” in the preamble, the entire claim is being interpreted as presumptively open-ended and as not excluding additional, unrecited elements or method steps. Examiner notes that the specification is silent as to the criticality of the recited volumes. Hefti in [0055] for example discloses “composition comprises at least one essential oil” i.e. essential oil composition volume includes more than one essential oil or blend of essential oils and in [0058] discloses essential oils used for the composition as including a therapeutically effective volume of Orange (which broadly interpreted would encompass the well-known orange 5 fold essential oil as evidenced in Biorigins Safety Data Sheet for Orange 5 Fold essential oil page 1 published in 2010), Lemongrass, Vanilla, Neroli and Bergamot while Sovilj in abstract, table 1, page 214 discloses Vanilla co2. ).
The combination of Hefti (as evidenced by Biorigins) and Sovilj as a whole does not explicitly require the recited volume ranges i.e. Fruity Blend approximately 1.1 0 Z: Orange 5 fold ~ 9.5 ml, Lemongrass ~ 5 ml, Vanilla co2  ~  8.5 ml, Neroli ~ 2.5 ml, Bergamot ~ 5 ml.
However, Hefti’s disclosure in [0055] for example of a “composition comprises at least one essential oil” i.e. essential oil composition volume includes more than one essential oil or blend of essential oils and in [0058] that essential oils used for the composition include a therapeutically effective volume of Orange, Lemongrass, Vanilla, Neroli and Bergamot makes the recited volume ranges obvious as a matter of optimization with in prior art conditions and/or as a matter of routine experimentation in order to derive therapeutically effective volume ranges (See MPEP 2144.05).
		The combination of Hefti (as evidenced by Biorigins) and Sovilj as a whole does not explicitly disclose Pettigraine aromatic.
		However, in an analogous essential oil aroma therapy field of endeavor, Vainshelboim discloses a plant essential oil composition for treating anxiety and emotional stress consisting of at least one or more essential oils (Vainshelboim in at least [0038], [0047], [0104] for example disclose a plant essential oil composition consisting of at least one or more essential oils. See Vainshelboim at least [0038] “introducing an aroma stimulus such as any fragrance to the human for a predetermined period of time. … The aroma stimulus is selected from fragrances derived from plants including flowers, herbs, spices, woods, fibers and any other source known to a person of ordinary skill in the art”; [0047] “diagnosis may be made as to human responses to different aromas to prescribe fragrances which would effectively help the human subject for various conditions such as, for example, stress, anxiety, fear, weakness and depression as well as aiding in creating energizing, balancing and calming effects”), wherein the essential oils blend comprises Pettigraine (Vainshelboim in [0038] for example discloses essential oils blend comprises Pettigraine. See Vainshelboim at least [0038] “introducing an aroma stimulus such as any fragrance to the human for a predetermined period of time...The oils include but are not limited to oils derived from Bergamot … Lemongrass … Orange …… Pettigrain…or any combinations thereof”).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vanilla used in the plant essential oil composition as taught by Hefti, as modified with Sovilj, by further including Pettigraine aromatic. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of prescribing personalized and customized fragrances/aromatics which would effectively help the specific human subject for various conditions such as, for example, stress, anxiety, fear, weakness and depression as well as aiding in creating energizing, balancing and calming effects (Vainshelboim, [0047]).

As per dependent Claim 10, the combination of Hefti (as evidenced by Biorigins) and Sovilj as a whole plant essential oil composition of claim 6 (see claim 6), wherein the essential oils comprises of; Minty Blend of  Rosemary Verbenone, mint, and Marjoram Sweet (Here, since claim uses the inclusive or open-ended transitional phrase “comprises” in the preamble, the entire claim is being interpreted as presumptively open-ended and as not excluding additional, unrecited elements or method steps. Examiner notes that the specification is silent as to the criticality of the recited volumes. Hefti in [0055] for example discloses “composition comprises at least one essential oil” i.e. essential oil composition volume includes more than one essential oil or blend of essential oils and in [0058] discloses essential oils used for the composition as including a therapeutically effective volume of Rosemary Verbenone, mint, and Marjoram Sweet)
The combination of Hefti (as evidenced by Biorigins) and Sovilj as a whole does not explicitly require the recited volume ranges i.e. Minty Blend approximately 1.0 0 Z: Rosemary Verbenone ~ 5 ml, Spearmint ~ 12.5 ml, and Marjoram Sweet ~ 12.5 ml.
However, Hefti disclosure in [0055] for example of a “composition comprises at least one essential oil” i.e. essential oil composition volume includes more than one essential oil or blend of essential oils and in [0058] that essential oils used for the composition include a therapeutically effective volume of Rosemary Verbenone, mint, and Marjoram Sweet makes the recited volume ranges obvious as a matter of optimization with in prior art conditions and/or as a matter of routine experimentation in order to derive therapeutically effective volume ranges (See MPEP 2144.05).
		The combination of Hefti (as evidenced by Biorigins) and Sovilj as a whole does not explicitly disclose spearmint aromatic.
		However, in an analogous essential oil aroma therapy field of endeavor, Vainshelboim discloses a plant essential oil composition for treating anxiety and emotional stress consisting of at least one or more essential oils (Vainshelboim in at least [0038], [0047], [0104] for example disclose a plant essential oil composition consisting of at least one or more essential oils. See Vainshelboim at least [0038] “introducing an aroma stimulus such as any fragrance to the human for a predetermined period of time. … The aroma stimulus is selected from fragrances derived from plants including flowers, herbs, spices, woods, fibers and any other source known to a person of ordinary skill in the art”; [0047] “diagnosis may be made as to human responses to different aromas to prescribe fragrances which would effectively help the human subject for various conditions such as, for example, stress, anxiety, fear, weakness and depression as well as aiding in creating energizing, balancing and calming effects”), wherein the essential oils blend comprises spearmint (Vainshelboim in [0038] for example discloses essential oils blend comprises Pettigraine. See Vainshelboim at least [0038] “introducing an aroma stimulus such as any fragrance to the human for a predetermined period of time...The oils include but are not limited to oils derived from Rosemary … Spearmint  …Sweet Marjoram …or any combinations thereof”).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vanilla used in the plant essential oil composition as taught by Hefti, as modified with Sovilj, by further including spearmint aromatic. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of prescribing personalized and customized fragrances/aromatics which would effectively help the specific human subject for various conditions such as, for example, stress, anxiety, fear, weakness and depression as well as aiding in creating energizing, balancing and calming effects (Vainshelboim, [0047]).

As per dependent Claim 12, the combination of Hefti (as evidenced by Biorigins) and Sovilj as a whole the plant essential oil composition of claim 6 (see claim 6), wherein the essential oils comprises of; Fruity Blend of Orange 5 fold, Lemongrass, Vanilla co2, Neroli, Bergamot (Here, since claim uses the inclusive or open-ended transitional phrase “comprises” in the preamble, the entire claim is being interpreted as presumptively open-ended and as not excluding additional, unrecited elements or method steps. Examiner notes that the specification is silent as to the criticality of the recited volumes. Hefti in [0055] for example discloses “composition comprises at least one essential oil” i.e. essential oil composition volume includes more than one essential oil or blend of essential oils and in [0058] discloses essential oils used for the composition as including a therapeutically effective volume of Orange (which broadly interpreted would encompass the well-known orange 5 fold essential oil as evidenced in Biorigins Safety Data Sheet for Orange 5 Fold essential oil page 1 published in 2010), Lemongrass, Vanilla, Neroli and Bergamot while Sovilj in abstract, table 1, page 214 discloses Vanilla co2. ).
The combination of Hefti (as evidenced by Biorigins) and Sovilj as a whole does not explicitly require the recited volume ranges i.e. Fruity Blend approximately 1.1 0 Z: Orange 5 fold ~ 9.5 ml, Lemongrass ~ 5 ml, Vanilla co2  ~  8.5 ml, Neroli ~ 2.5 ml, Bergamot ~ 5 ml.
However, Hefti’s disclosure in [0055] for example of a “composition comprises at least one essential oil” i.e. essential oil composition volume includes more than one essential oil or blend of essential oils and in [0058] that essential oils used for the composition include a therapeutically effective volume of Orange, Lemongrass, Vanilla, Neroli and Bergamot makes the recited volume ranges obvious as a matter of optimization with in prior art conditions and/or as a matter of routine experimentation in order to derive therapeutically effective volume ranges (See MPEP 2144.05).
		The combination of Hefti (as evidenced by Biorigins) and Sovilj as a whole does not explicitly disclose Pettigraine aromatic.
		However, in an analogous essential oil aroma therapy field of endeavor, Vainshelboim discloses a plant essential oil composition for treating anxiety and emotional stress consisting of at least one or more essential oils (Vainshelboim in at least [0038], [0047], [0104] for example disclose a plant essential oil composition consisting of at least one or more essential oils. See Vainshelboim at least [0038] “introducing an aroma stimulus such as any fragrance to the human for a predetermined period of time. … The aroma stimulus is selected from fragrances derived from plants including flowers, herbs, spices, woods, fibers and any other source known to a person of ordinary skill in the art”; [0047] “diagnosis may be made as to human responses to different aromas to prescribe fragrances which would effectively help the human subject for various conditions such as, for example, stress, anxiety, fear, weakness and depression as well as aiding in creating energizing, balancing and calming effects”), wherein the essential oils blend comprises Pettigraine (Vainshelboim in [0038] for example discloses essential oils blend comprises Pettigraine. See Vainshelboim at least [0038] “introducing an aroma stimulus such as any fragrance to the human for a predetermined period of time...The oils include but are not limited to oils derived from Bergamot … Lemongrass … Orange …… Pettigrain…or any combinations thereof”).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vanilla used in the plant essential oil composition as taught by Hefti, as modified with Sovilj, by further including Pettigraine aromatic. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of prescribing personalized and customized fragrances/aromatics which would effectively help the specific human subject for various conditions such as, for example, stress, anxiety, fear, weakness and depression as well as aiding in creating energizing, balancing and calming effects (Vainshelboim, [0047]).

As per dependent Claim 15, the combination of Hefti (as evidenced by Biorigins) and Sovilj as a whole plant essential oil composition of claim 6 (see claim 6), wherein the essential oils comprises of; Minty Blend of  Rosemary Verbenone, mint, and Marjoram Sweet (Here, since claim uses the inclusive or open-ended transitional phrase “comprises” in the preamble, the entire claim is being interpreted as presumptively open-ended and as not excluding additional, unrecited elements or method steps. Examiner notes that the specification is silent as to the criticality of the recited volumes. Hefti in [0055] for example discloses “composition comprises at least one essential oil” i.e. essential oil composition volume includes more than one essential oil or blend of essential oils and in [0058] discloses essential oils used for the composition as including a therapeutically effective volume of Rosemary Verbenone, mint, and Marjoram Sweet)
The combination of Hefti (as evidenced by Biorigins) and Sovilj as a whole does not explicitly require the recited volume ranges i.e. Minty Blend approximately 1.0 0 Z: Rosemary Verbenone ~ 5 ml, Spearmint ~ 12.5 ml, and Marjoram Sweet ~ 12.5 ml.
However, Hefti disclosure in [0055] for example of a “composition comprises at least one essential oil” i.e. essential oil composition volume includes more than one essential oil or blend of essential oils and in [0058] that essential oils used for the composition include a therapeutically effective volume of Rosemary Verbenone, mint, and Marjoram Sweet makes the recited volume ranges obvious as a matter of optimization with in prior art conditions and/or as a matter of routine experimentation in order to derive therapeutically effective volume ranges (See MPEP 2144.05).
		The combination of Hefti (as evidenced by Biorigins) and Sovilj as a whole does not explicitly disclose spearmint aromatic.
		However, in an analogous essential oil aroma therapy field of endeavor, Vainshelboim discloses a plant essential oil composition for treating anxiety and emotional stress consisting of at least one or more essential oils (Vainshelboim in at least [0038], [0047], [0104] for example disclose a plant essential oil composition consisting of at least one or more essential oils. See Vainshelboim at least [0038] “introducing an aroma stimulus such as any fragrance to the human for a predetermined period of time. … The aroma stimulus is selected from fragrances derived from plants including flowers, herbs, spices, woods, fibers and any other source known to a person of ordinary skill in the art”; [0047] “diagnosis may be made as to human responses to different aromas to prescribe fragrances which would effectively help the human subject for various conditions such as, for example, stress, anxiety, fear, weakness and depression as well as aiding in creating energizing, balancing and calming effects”), wherein the essential oils blend comprises spearmint (Vainshelboim in [0038] for example discloses essential oils blend comprises Pettigraine. See Vainshelboim at least [0038] “introducing an aroma stimulus such as any fragrance to the human for a predetermined period of time...The oils include but are not limited to oils derived from Rosemary … Spearmint  … Sweet Marjoram …or any combinations thereof”).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vanilla used in the plant essential oil composition as taught by Hefti, as modified with Sovilj, by further including spearmint aromatic. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of prescribing personalized and customized fragrances/aromatics which would effectively help the specific human subject for various conditions such as, for example, stress, anxiety, fear, weakness and depression as well as aiding in creating energizing, balancing and calming effects (Vainshelboim, [0047]).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20160174694 A1 for disclosing a wearable aromatic device that can be opened and closed, depending on whether the user wants the device to emit aromas. Aromatics include any substances that are dispersed into the air, regardless of whether they are detectable by humans. Placing an aromatic into a substantially airtight chamber allows the user to allow the device to emit aromas only when desired. A resealable lid can be placed in an open position when aromas are desired, or a close position when they are not. The device is wearable in that it can be worn with a wristband, a pet collar, a belt clip, or any other suitable wearable assembly. This prior art is similar in term of use of aromatics to render treatment to subject to that disclosed.
US 20050125923 A1 for disclosing aromatherapy via use of essential oils (see [0101]) similar to that disclosed.
US 20140193764 A1 for disclosing aromatherapy devices that may be used to break a capsule containing a desired essential oil aromatic liquid, and then control the release of the aroma as the volatile aromatic liquid evaporates (see [0009], [0013]). This device is similar in terms of aromatics to render aromatherapy to the subject to that disclosed and claimed.
US 20100004529 A1 for disclosing aromatherapy products that includes essential oils that is used during MRI treatment similar in terms of use of essential oils to treat anxiety in patients undergoing breast imaging under MRI to that disclosed.
US 20060246265 A1 for disclosing a substrate having an aromatic scented material (see [0017]). The substrate can be any generally flat material capable of being scented by applying a scented material to the substrate by one or more of the following: including scented material into the substrate, applying scented material to one or more surfaces of the substrate, and/or including scented material in a coating, such as a wax, plastic or rubber coating, applied to the substrate. 
US 20170136076 A1 for disclosing compositions comprising herbal extracts and essential oils capable of providing therapeutic benefits, which helps to improve conditions like cough, cold, pain, energy, relaxation, calmness, digestion, immune system disorders and neurological disorders etc. This prior art discloses method of formulating a blend of herbal CO.sub.2 extracts and essential oils without the use of any type of synthetic carriers or residual solvent or synthetic chemicals, thus improving quality, safety and efficacy. This prior art similar in terms of using CO2 extraction of essential oils to that claimed and disclosed.
US 20100030013 A1 for disclosing a multisensory therapy device which is integrable in a wall of a room which is dedicated for physiological therapeutic treatment. Aromatic liquid dispensing means dispenses an aromatic substance in the air displaced in said conduit to produce an aromatherapeutic treatment thereby stimulating a sensation of smell to the user person. This prior art is similar in terms of use of aromatics to render relaxation to the subject to that disclosed.
Non-patent literature “Status and Cultivation of Sandalwood in India” to Shobha N. Ral for disclosing origin of Sandalwood to Mysore, Karnataka, India. This prior art discloses Sandalwood from Mysore similar to that disclosed and claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST . Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        August 11, 2022